Walker, J. It is urged that there was a variance between the note declared upon, and that which was read in evidence on the trial. The summons and declaration were each against James Thompson and John L. Thompson, and the note read in evidence is signed by John L. Thompson and James Thompson. But in the latter signature, a letter or character resembling the letter B or R, appears between the Christian and surnames. Whether it was intended to be a letter, or a character used as the maker’s mark, we conceive can make no difference, as such initial letter is not regarded as a part of the name, and the law only recognizes one Christian name of a party. 1 Ld. Raym. 562; Franklin v. Talmadge, 5 J. R. 84. And if it was used as the maker’s mark by which he executed the note, it was equally no part of the written signature, and consequently there was no misdescription, and there could have been no variance. Whether the note was admissible in evidence under the second count, may have depended upon inspection, as that count professed to set it out in hcec verba, and when offered, it was for the court to determine whether or not it was correctly described. The court, if it admitted the note under this count, must have determined that the description was correct. We have nothing in this record from which wo can say that the court decided in-correctly. But whether there was a variance between the note ■described in the second count or not, can in no wise change the result, as it was properly admitted under the first count. The plea of non-assumpsit was not verified by affidavit, and there was therefore no necessity to adduce evidence on the trial, to prove the execution of the note. And we regard it unnecessary to determine whether it proved its execution, or explained the object of using the character either as a letter or the maker’s mark. ' We perceive no error in the record, and the judgment of the Circuit Court is affirmed. Judgment affirmed.